Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00766-CR
____________
 
AMANDA R.
THOMPSON, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County,
Texas
Trial Court Cause No. 957,851
 

 
M E M O R A N D U M   O P I N I O N




After a plea of guilty to possession of less than one gram of
cocaine, on January 13, 2004, the trial court deferred a finding of guilt and
placed appellant on community supervision for three years.  On April 6, 2005, the State filed a motion to
adjudicate appellant=s guilt.  On April 25,
2005, the trial court signed an order dismissing the cause, with a notation
that the conditions of probation were amended and appellant would attend the
Women Helping Ourselves (WHO) program.[1]  Appellant filed a pro se notice of
appeal on June 29, 2005.  We dismiss.
A defendant=s notice of appeal must be filed within thirty days after the
trial court enters an appealable order or 
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Appellant=s notice of appeal is untimely to perfect an appeal from the
order deferring a finding of guilt and placing appellant on community
supervision.  Our record contains no  order or judgment adjudicating guilt and
sentencing appellant.  Moreover, the
record contains an order dismissing the cause. 
Therefore, we lack jurisdiction over this attempted appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  The form order
states the Acause@was dismissed, not that the motion to
adjudicate was dismissed.